DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application for examination.

Allowable Subject Matter
Claims 1-20 are allowed.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The invention generally relate to system for extending software analytics frameworks. Specifically, embodiments disclosed herein provide structures and functionality for transforming passive analytics systems into decision- making systems (and/or recommendation systems) that can actively modify software behavior based on analytic data to improve software performance relative to configurable goal metrics.
Anastasophoulos et al. (Pub. No.: US 2014/0279800 A1), hereinafter “Ana”, discloses, the method involves gathering data for decision making is to be based from a virtual environment. Weight values are assigned to the gathered data. The weighed data is analyzed to determine an initial set of decision making rules. The initial set of decision making rules is compared to the weighted data. The initial set of decision making rules is adjusted based on the comparison to create an adjusted set of decision making rules. A decision is determined based on the weighed data using the adjusted set of decision making rules, and is executed. Ana however fails to disclose among 
based on the time-series data and the values for the sessions, training a machine-learning model to determine, based on events that precede a decision- point event in a session, one or more actions for the remotely executed software application to perform in response to the decision-point event to increase a probability that a goal score for the session will satisfy a hazard condition; 
generating a decision-making policy that represents logic learned by machine-learning model during the training.
Abe et al. (Pub. No.: US 2008/0249844 A1), hereinafter “Abe”, discloses, providing customer data comprising stimulus-response history data for population of customers, where the history data is derived from event data for the customers. Actionable rules are automatically generated for optimizing a sequence of decisions over a period of time based on the history data. A value function is estimated using batch reinforcement learning with function approximation representing the value function as a function of state features and actions. An output of a value function estimation is transformed into the actionable rules.
Abe alone or in combination of Ana fails to disclose the claim limitations among other the combination of “for each of the sessions, determining a corresponding value for the at least one metric for the session; 
based on the time-series data and the values for the sessions, training a machine-learning model to determine, based on events that precede a decision- point event in a session, one or more actions for the remotely executed software application 
generating a decision-making policy that represents logic learned by machine-learning model during the training.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Turner et al. (Pub. No.: US 2010/0218167 A1) discloses, method for software policy management are provided. A compiled policy-enabled software application includes a policy enforcement point to export an information element to a policy manager. The policy manager includes a policy interpreter having a policy decision point to perform policy decision making based on the received information element from the policy enforcement point.
Manolarakis et al. (Pub. No.: US 2014/0120864 A1) discloses, methods suitable for operating a client side platform for deterministically correlating a unique mobile user across multiple marketing communication channels using a universal identifier to provide a deterministic mapping of individual channel user identifiers. In an embodiment, the invention relates to systems and methods suitable for operating a client side platform for probabilistically correlating a unique mobile user across multiple 
Carron et al. (Pub. No.: US 2014/0120864 A1) discloses, method involves storing first and second non-universal channel specific user identifiers i.e. event identifiers, in a data repository. The stored non-universal user identifiers are correlated with a universal identifier having an associated user profile by using an application installed on a mobile device. The universal identifier is associated with actions performed with the mobile device such that the associated user profile comprises mapping between the universal identifier and activities performed by the user across communication channels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247. The examiner can normally be reached M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/Tauqir Hussain/Primary Examiner, Art Unit 2446